The indictment is in Code form, and is sufficient to charge the offense denounced by section 4621 of the Code of 1923. Code 1923, § 4556, form 101; Jinright v. State, 220 Ala. 268,125 So. 606.
The caption of an indictment is not the marginal statement usually at the beginning of indictments. The omission of the marginal statement does not invalidate the indictment. Maloy v. State, ante, p. 123, 130 So. 902.
The defendant, when arrested, had on his person three pints of prohibited liquor. At the place where he was arrested and where he had several rabbit traps set, hidden under straw and leaves, were found nine other pints of the same kind, character, and color of liquor as that on defendant's person. The place and traps were admittedly in defendant's possession. The inferences to be drawn from the evidence justified a finding of guilt both as to the liquor on his person and at the traps.
There is no error in the record, and the judgment is affirmed.
Affirmed.